Citation Nr: 0431810	
Decision Date: 12/01/04    Archive Date: 12/14/04	

DOCKET NO. 03-15 170
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

During the veteran's personal hearing, held before the 
undersigned in April 2004 via video conferencing, at page 11, 
the veteran indicated that he received all of his treatment 
at the VA Medical Center in Memphis.  The record indicates 
that medical records through March 2002 have been obtained.  
However, an April 2004 statement from a VA physician reflects 
that the veteran continues to receive medical care.  It does 
not appear that VA treatment records from March 2002 until 
the pres7ent have been requested.  

The record does not indicate that the veteran was afforded VA 
examinations with respect to his claims for service 
connection for hepatitis C, and a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran testified that he experienced 
sexually transmitted diseases during his active service, and 
medical records confirm this.  It is asserted that his 
hepatitis C may have been contracted in that manner.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Please request copies of records 
relating to treatment of the veteran from 
March 2002 to the present from the VA 
Medical Center in Memphis, Tennessee.  

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
hepatitis C.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that any currently manifested 
hepatitis C existed during the veteran's 
active service from August 1966 to August 
1968 or is related to his active service 
during this time.  If it cannot be 
determined whether any currently 
manifested hepatitis C is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
disabilities and their effect on his 
employability.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran's service-connected 
disabilities cause him to be unable to 
obtain and retain substantially gainful 
employment.  A complete rationale for all 
opinions expressed should be provided.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CLAUDIA TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


